Case: 15-10491      Document: 00513325343         Page: 1    Date Filed: 12/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 15-10491
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         December 30, 2015
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

VALENTIN MONJARAS-PICHARDO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CR-30


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Valentin Monjaras-Pichardo, federal prisoner # 45512-177, moves for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on
Amendment 782 to the Sentencing Guidelines. Monjaras-Pichardo argues that
the district court abused its discretion in denying his § 3582(c)(2) motion
without determining whether he was individually responsible for 270


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10491    Document: 00513325343    Page: 2   Date Filed: 12/30/2015


                                No. 15-10491

kilograms of heroin. He argues that the entire conspiracy was responsible for
270 kilograms of heroin and that he should be sentenced only on the portion
for which he was responsible.
      By moving to proceed IFP, Monjaras-Pichardo is challenging the district
court’s certification decision that his appeal was not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Section 3582(c)(2) permits
the discretionary modification of a sentence if the defendant is sentenced to a
prison term based upon a sentencing range that subsequently is lowered by
the Sentencing Commission.
      Amendment 782 did not reduce Monjaras-Pichardo’s guidelines
sentencing range, and, thus, he was ineligible for a sentence reduction
pursuant to § 3582(c)(2). See U.S.S.G. § 1B1.10(a)(2) & comment. (n.1(A));
United States v. Bowman, 632 F.3d 906, 910-11 (5th Cir. 2011). Monjaras-
Pichardo’s arguments challenging the amount of heroin for which he was held
responsible at sentencing are without merit. Motions under § 3582(c)(2) may
not be used to challenge the correctness of the sentence as it was originally
imposed. United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995).
Monjaras-Pichardo fails to demonstrate a nonfrivolous issue for appeal.
      Accordingly, his motion for leave to proceed IFP is DENIED, and the
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.




                                      2